Order entered January 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00141-CV

                            AMBER ETTA BUMPUS, Appellant

                                               V.

                          BRENT WADE FITZGERALD, Appellee

                          On Appeal from the 196th District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 773788

                                           ORDER
       On December 13, 2013, we ordered Becky Wheeler, Official Court Reporter for the 196th

Judicial District Court, to obtain the reporter’s record from Michael Hurley, who reported two

temporary hearings in this cause, and from Kelly Bryant, who reported the final trial in this

cause. The record of the temporary hearings was timely filed. A partial record of the final trial

was filed a day late and a day after Ms. Wheeler filed with the Court an affidavit averring that,

despite communicating with Ms. Bryant regarding the record, she had not received a copy of Ms.

Bryant’s record. Nothing in the partial record reflects why only a partial record was filed, and

the Court has not received any explanation from either Ms. Wheeler or Ms. Bryant. Although

Ms. Wheeler, as the official court reporter, bears the responsibility of ensuring the record is
timely filed, because Ms. Bryant failed to timely give Ms. Wheeler the record, we ORDER Ms.

Bryant herself to file, within ten days of the date of this order, either (1) the remaining portion of

the record of the final trial or (2) written verification that the remaining portion of the record has

been lost or destroyed.

       We DIRECT the Clerk of the Court to send copies of this order by (1) electronic

transmission and postal mail to Kelly Bryant, kellycsrtx@gmail.com, 5717 Mariposa Drive,

McKinney, Texas 75070; (2) electronic transmission to Becky Wheeler; and (3) postal mail to all

parties to the appeal.




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE